Name: Commission Regulation (EC) No 452/2002 of 13 March 2002 making imports of farmed Atlantic salmon originating in Norway subject to registration
 Type: Regulation
 Subject Matter: competition;  Europe;  tariff policy;  fisheries;  trade
 Date Published: nan

 Avis juridique important|32002R0452Commission Regulation (EC) No 452/2002 of 13 March 2002 making imports of farmed Atlantic salmon originating in Norway subject to registration Official Journal L 072 , 14/03/2002 P. 0007 - 0008Commission Regulation (EC) No 452/2002of 13 March 2002making imports of farmed Atlantic salmon originating in Norway subject to registrationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 2238/2000(2) and in particular Article 10(5) and Article 14(5) thereof,Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community(3) and in particular Article 16(4) and Article 24(5) thereof,After consulting the Advisory Committee,Whereas:A. PRODUCT(1) The product to be registered is farmed Atlantic salmon originating in Norway when sold to the Community by companies in the Annex to Council Regulation (EC) No 772/1999(4) ("the product concerned"), currently classifiable within CN codes ex 0302 12 00, ex 0303 22 00, ex 0304 10 13 and ex 0304 20 13. This excludes wild Atlantic salmon as defined in Article 1(b) of the said Regulation.B. EXISTING MEASURES(2) The product concerned is currently subject to the following measures:- definitive anti-dumping and countervailing duties imposed by Regulation (EC) No 772/1999, as last amended by Regulation (EC) No 322/2002(5), which, following a review, repealed and replaced the anti-dumping and countervailing duties previously imposed by Council Regulations (EC) No 1890/97(6) and (EC) No 1891/97(7),- undertakings accepted by Commission Decision 97/634/EC(8), as last amended by Decision 2002/157/EC(9), from a large number of exporter/producers from Norway to respect, inter alia, certain minimum import prices ("MIPs").C. GROUNDS FOR REGISTRATION(3) The Commission has received information indicating that the re-sale prices recently practised by a major wholesale market in the Community market for the product concerned are incompatible with the level of the price undertakings offered by Norwegian exporters (i. e. the re-sales prices were significantly less than the MIPs when adjusted to the same sales level).(4) In addition, an ongoing investigation by the Danish authorities concerning imports into Denmark of the product concerned appears to indicate the existence of serious violations of the price undertakings. The Commission's own preliminary investigation into this matter also suggests that these price undertakings are not being fully respected. Should the Community institutions find that a company which is exempt from the duties applicable pursuant to Article 1 of Regulation (EC) No 772/1999 has in fact violated its undertaking, it may be appropriate to withdraw the undertaking and impose the anti-dumping and countervailing duties retroactively to the date of that breach.(5) The Commission has therefore concluded that sufficient grounds exist to make imports of the product concerned subject to registration in accordance with Articles 14(5) and 10(5) of Regulation (EC) No 384/96 and Articles 24(5) and 16(4) of Regulation (EC) No 2026/97.(6) In the event of a finding of breach or withdrawal of the undertakings, duties may be levied retroactively on goods entered into free circulation in the Community from the date of the breach or withdrawal of the undertaking. In accordance with Article 10(5) of Regulation (EC) No 384/96 and Article 16(4) of Regulation (EC) No 2026/97, and in view of the urgency of the case and the need for the Commission to act quickly in this regard, imports shall be subject to registration for a maximum period of 90 days,HAS ADOPTED THIS REGULATION:Article 1The customs authorities are hereby directed, pursuant to Article 14(5) of Regulation (EC) No 384/96 and Article 24(5) of Regulation (EC) No 2026/97 to take the appropriate steps to register the imports into the Community of farmed Atlantic salmon originating in Norway falling within CN codes ex 0302 12 00 (TARIC codes 0302 12 00*21, 0302 12 00*22, 0302 12 00*23 and 0302 12 00*29 ), ex 0303 22 00 (TARIC codes 0303 22 00*21, 0303 22 00*22, 0303 22 00*23 and 0303 22 00*29 ), ex 0304 10 13 (TARIC code 0304 10 13*21 and 0304 10 13*29 ) and ex 0304 20 13 (TARIC code 0304 20 13*21 and 0304 20 13*29 ) and exported by the companies listed in the Annex to Regulation (EC) No 772/1999.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.Article 1 shall apply for a period of 90 days.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 March 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 257, 11.10.2000, p. 2.(3) OJ L 288, 21.10.1997, p. 1.(4) OJ L 101, 16.4.1999, p. 1.(5) OJ L 51, 22.2.2002, p. 1.(6) OJ L 267, 30.9.1997, p. 1.(7) OJ L 267, 30.9.1997, p. 19.(8) OJ L 267, 30.9.1997, p. 81.(9) OJ L 51, 22.2.2002, p. 32.